Citation Nr: 1433119	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from June 1969 to December 1970.  He was awarded the Purple Heart.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for peripheral neuropathy.  A timely appeal was noted from that decision.  This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  

At the Veteran's May 2011 hearing before a Decision Review Officer (DRO) at the RO, he testified that he was treated for peripheral neuropathy, or the symptoms thereof, in the early 1970's at a VA facility in New York City.  Accordingly, remand is necessary to obtain these records, as well as any other outstanding treatment records related to the Veteran's neuropathy.

The Veteran seeks service connection for peripheral neuropathy, claimed as due to herbicide exposure.  His service records confirm that he served in Vietnam, and VA treatment records show that he has peripheral neuropathy.  Accordingly, a VA examination is warranted to determine whether his peripheral neuropathy became manifest to a degree of ten percent or more within one year after the veteran's last in-service herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 FR 54763, 54764 (September 6, 2013).  

However, the Veteran has been inconsistent about the onset of his peripheral neuropathy.  While he testified to the DRO that he began received treatment for neuropathy in the early 1970s, in a March 2010 statement he stated that he first received a diagnosis in 1995 at the VA Harbor Healthcare System.  (A September 2010 notation in the Veteran's claims file states that all such treatment records have been associated with his file).  A September 2006 VA outpatient entry reflects a history of neuropathy for one year.  Further, the Veteran's September 1970 separation examination and medical board indicate that any neurologic difficulties of the Veteran arose from the shrapnel wounds that he received in Vietnam.  The Veteran's March 1972 general VA examination is also silent for any neurological issues.  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54763-54766 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment providers for peripheral neuropathy, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records, to specifically include New York City VA treatment records from the 1970s.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  After the above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy had its clinical onset in service or is otherwise related to service, including his presumed herbicide exposure.  If not, did it become manifest to a degree of ten percent or more within one year after the veteran's last in-service herbicide exposure.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements and the service treatment records.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  The examiner should also take into consideration the Board's credibility finding, as discussed above.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence and take into account the amendment to 38 C.F.R. §§ §§ 3.307(a)(6)(ii) and 3.309(e) discussed herein.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

